Citation Nr: 0617004	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  97-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits on the basis of service connection for the 
cause of the veteran's death.  

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.H.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to August 1968, with service in the Marine 
Corps Reserve from June 1963 to February 1966.  
He died in April 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era from July 1967 to July 1968.  

2.  The cause of the veteran's death in April 1997 was listed 
on his death certificate as respiratory failure due to or as 
a consequence of adult respiratory distress syndrome with an 
unknown etiology; final autopsy results were pending.  
Chronic myelogenous leukemia on induction chemotherapy was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause.  

3.  An April 1997 autopsy report noted that the major 
underlying pathology surrounding the veteran's death was 
chronic myeloid leukemia, and that the leukemia contributed 
to the veteran's pericardial and pulmonary hemorrhage, 
probably contributed to the mucosal hemorrhage of the urinary 
bladder, and that the spleen showed evidence of involvement 
by chronic myeloid leukemia.  The report indicated that the 
cause of death was attributed to cardiopulmonary failure with 
the lungs playing the major contributing role.  

4.  An updated death certificate, issued in December 1997, 
listed the veteran's cause of death as respiratory failure 
due to or as a consequence of adult respiratory distress 
syndrome due to or as a consequence of chronic myelogenous 
leukemia.

5.  At the time of the veteran's death, service connection 
was in effect for malaria, rated as a noncompensable 
disability.  

6.  Respiratory failure, adult respiratory distress syndrome, 
cardiopulmonary failure, and chronic myelogenous leukemia 
began many years after service, and none of the conditions 
was caused or made worse by the service-connected malaria.

7.  The service-connected malaria did not substantially or 
materially contribute to the veteran's death.

8.  The veteran's death was not caused by or otherwise 
related to any VA hospitalization, surgical or medical 
treatment.  


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2005).

2.  The veteran's death was not due to VA hospital care, or 
medical or surgical treatment.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through September 2004 and September 2005 
notice letters, a September 1997 statement of the case (SOC), 
and supplemental SOCs (SSOC) in April 1998, October 2001, 
December 2004, and December 2005, the RO notified the 
appellant and her attorney of the legal criteria governing 
her claims, the evidence that had been considered in 
connection with her claims, and the bases for the denial of 
her claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to substantiate her claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2004 and September 
2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the appellant identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  
The appellant was also requested to submit evidence in her 
possession in support of her claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which [she] [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Furthermore, following the RO's issuance of the September 
2004 and September 2005 notice letters, it readjudicated the 
appellant's claims.  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the claim must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  Although 
notice regarding the award of an effective date and/or 
disability rating elements particular to the appellant's 
claims has not been provided, see Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board does not now 
have those issues before it.  Consequently, a remand for 
additional notification on this question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran's service medical records have been obtained 
associated with the claims file, as have relevant VA 
treatment records from the VA Medical Center (VAMC) in 
Wichita, Kansas, to include the veteran's medical chart.  A 
review of the procedure by which the veteran was diagnosed 
and treated was conducted by the Wichita VAMC.  A VHA 
(Veterans Hospital Administration) opinion was also solicited 
on the appellant's claim for disability benefits under 
38 U.S.C.A. § 1151.  
The appellant testified before RO personnel in October 1997, 
and before the undersigned Veterans Law Judge in December 
2001.

In addition, the appellant has been provided with copies of 
the claims folder, which included most of the medical 
evidence in this case, as well as the Wichita VAMC medical 
chart.  The RO contacted the appellant by letter in June 2001 
and requested she provide relevant evidence associated with 
her claims, in particular, any statements from a VA physician 
she identified as Dr. G.  The appellant failed to provide any 
such statements.  Significantly, neither the appellant nor 
her attorney has otherwise alleged that there are any 
outstanding records probative of her claims that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Background

The veteran served in the Marine Corps Reserve from June 1963 
to February 1966.  He subsequently had active service in the 
Marine Corps from February 1966 to August 1968.  A review of 
his service medical records (SMRs) for the period from April 
1963 to August 1968 is negative for any diagnosis of or 
treatment for leukemia.  The SMRs do reflect treatment for 
malaria and pneumonia in April and May 1968.  The veteran was 
discharged from the hospital in May 1968 and returned to full 
duty.  An August 1968 separation physical examination 
reported a high frequency hearing loss in the left ear as the 
only abnormality.  There were several scars noted but these 
were reported on earlier physical examination reports, prior 
to the veteran's period of active duty.

The veteran was hospitalized at a VA facility in January 
1969.  He was treated for malaria.  A discharge summary for 
that period of hospitalization noted that he was discharged 
as asymptomatic after five days of treatment.  A September 
1970 examination report from a J. Cappelletti, M.D., lists 
complaints of residuals of malaria and attacks of abdominal 
pain, usually after eating.  The physical examination was 
essentially negative.  The report provided no specific 
diagnosis and noted that the patient was reassured at the end 
of the examination.  

Later VA records show that the veteran was seen in acute care 
at the Wichita VAMC on January 31, 1997, with a number of 
complaints, primarily weakness and tiredness.  Laboratory 
studies were done which revealed a high white blood cell 
count.  The veteran was admitted for further study and 
treatment.  The initial assessment, as recorded on a January 
31 history and physical examination report, was severe 
leukocytosis, probably secondary to underlying leukemia, 
anemia, probably secondary to underlying leukemic process and 
generalized weakness secondary to anemia.  A bone marrow 
aspiration in preparation for a bone marrow biopsy (BMB), and 
blood transfusions were done as initial treatment steps.  A 
form used to obtain information on admission, 
Interdisciplinary Initial Assessment and Data Base, was 
completed on January 31.  The form was comprehensive in its 
questions and addressed all body systems.  In one question, 
the veteran indicated that he had prostate problems.  There 
was no further discussion of this answer on the form, or in 
the hospital records.  

The medical chart contains the consent form for the bone 
marrow aspiration on January 31.  The purpose was noted to 
draw bone marrow for diagnosis.  The pathology report, with 
the results of the BMB, confirmed by a second opinion, was 
provided on February 5.  The report revealed that the 
findings supported chronic myelogenous (granulocytic) 
leukemia (CML), and noted that the clinical diagnosis at the 
time of the aspiration in January 1997 was acute leukemia.

The veteran was initially evaluated by Dr. C., a non-VA 
oncologist affiliated with the Wichita VAMC, on February 5.  
Dr. C. ordered a second BMB for cytogenetic testing for the 
Philadelphia chromosome.  He noted that the current findings 
were consistent with CML.  A second bone marrow sample was 
obtained on February 6, and was submitted for testing.  

The veteran was discharged on February 6, to be followed by 
Dr. C. as an outpatient.  A patient education record 
indicates that the veteran was instructed on CML and 
chemotherapy on the date of discharge.  The discharge summary 
noted that the veteran felt better after his transfusions.  
He was able to ambulate in the hospital and got around well.  
The summary also noted that Dr. C. talked with the veteran at 
length about finding a treatment and bone marrow donor for a 
future bone marrow transplant.  

An outpatient treatment entry from Dr. C., dated February 12, 
noted that the veteran had probable CML, pending cytogenetic 
tests.  The veteran was noted to feel well but had not been 
started on Hydrea, as the veteran was concerned about side 
effects.  The veteran was seen again by Dr. C. on February 
19.  He was reported to feel well and was started on Hydrea, 
500 milligrams (mg) per day.  The veteran was infused with 
packed red blood cells (PRBCs) on February 20.  He was seen 
as an outpatient again on February 26, complaining of 
diarrhea of a couple of days, and fatigue.  The results of 
the cytogenetic testing of the February 6 BMB were received 
on March 4.  The results indicated that the Philadelphia 
chromosome was not present in the veteran's bone marrow.  Dr. 
C. saw the veteran on March 5 and noted that he was 
tolerating the Hydrea well.  The dosage was increased to 500 
mg twice a day.  

An entry dated on March 11 noted that the veteran might be 
eligible for "protocol MD Anderson (MD Anderson Cancer 
Center, Houston, Texas) 95-033."  The entry reported that 
several items were required in order to register.  The first 
was that the veteran had to be off of his Hydrea for two 
weeks and would need a BMB as soon as possible with 
cytogenetics two weeks prior to registering.  Several 
additional items were noted to include placement of a central 
line catheter.  Dr. C. saw the veteran on March 12.  He noted 
that the veteran reported feeling fatigued.  The assessment 
was chronic myelomacrocytic leukemia (CMML).  The veteran's 
Hydrea was to be discontinued for two weeks.

The veteran was seen again by Dr. C. on March 19.  The 
veteran reported feeling well.  He had had a febrile reaction 
to his last blood transfusion but no fever since then.  Dr. 
C. noted that the veteran had poor dentition and that a 
dental consultation was required prior to commencing 
chemotherapy.  Dr. C. prepared a surgical consultation that 
same day requesting placement of a Hickman Catheter (to allow 
for administration of chemotherapy).  He also prepared a 
dental consultation.  The veteran was scheduled to receive 
another blood transfusion on March 21.  The dental consult 
and an outpatient entry both noted that the veteran declined 
a dental evaluation on March 20 and would notify the clinic 
when he wanted to return for the evaluation.  A final 
outpatient entry, dated March 21, noted that the veteran did 
not report for his transfusion.  Attempts to contact him were 
unsuccessful and he was expected at his next appointment on 
March 26.

The veteran was then admitted to the Wichita VAMC on March 
22.  The initial history and physical examination noted that 
he presented with complaints of weakness and shortness of 
breath with pleuritic chest discomfort.  The veteran was 
noted to be off of medications in anticipation of 
participation in a specific treatment protocol.  The initial 
assessment was of right lower lobe infiltrate, CML, anemia 
secondary to leukemia, pleuritic chest pain likely secondary 
to the infiltrate that could be pneumonia versus leukemic, 
mild hyponatremia, and hypoxia.  

A doctor's progress note from March 22 noted that several 
actions were ordered to include restarting Hydrea, 1000 mg, 
every eight hours.  The veteran's condition deteriorated such 
that he was transferred to the intensive care unit.  A review 
of the discharge summary for this period of hospitalization 
shows that the veteran was given intensive treatment 
throughout his period of hospitalization as multiple medical 
problems were confronted as a result of the veteran's 
leukemia.  Dr. C. evaluated the veteran on March 24.  He 
identified the veteran's disease as CMML but noted that the 
veteran's bone marrow was consistent with CML except that 
there was no Philadelphia chromosome.  Dr. C. noted that the 
veteran had cardiomegaly and pulmonary infiltrate, and 
effusion.  He recommended that the veteran be given ARA-C and 
Daunomycin.  A catheter was placed that same day and the 
recommended drugs started on March 25.  The veteran continued 
to experience increasing respiratory difficulties and was 
intubated on March 25.  A bronchoscopy with broncho-alveolar 
lavage was also performed on March 25.  Chest x-rays and 
computerized tomography (CT) studies of the chest documented 
marked to moderate degree of pericardial effusion.  
Pericardiocentesis was performed, with proper authorization, 
on March 26.  Subsequent chest x-rays did not show any 
evidence of a collapsed lung and there was no indication of 
any type of heart damage.  A second bronchoscopy was to be 
attempted but was not done due to pulmonary hemorrhaging.  As 
the summary indicates, despite continued efforts by the 
medical personnel, the veteran's condition continued to 
decline and he died in April 1997.  

In February 1998, Dr. C. submitted a "note" regarding the 
treatment provided to the veteran and requested that it be 
included in his Wichita VAMC medical chart.  It was noted 
that, when the veteran was seen by Dr. C. it was initially 
thought that the veteran had CML because of splenomegaly, 
anemia, thrombocytopenia, and leukocytosis.  A BMB was 
pending at the time.  Dr. C. said that he had wanted to start 
the veteran on Hydroxyurea but the veteran was hesitant 
because of side effects.  Hydrea was started on February 19.  
Dr. C. reported that the veteran was seen on March 5 and his 
Hydrea was increased to 1000 mg.  The veteran was considered 
for the MD Anderson protocol but would have to be off the 
Hydrea for two weeks so this was discontinued (on March 12).  
Dr. C. noted that the veteran was given three units of PRBCs 
on March 12.  He was also noted to have a pre-leukemic 
condition rather than CML because the Philadelphia chromosome 
was absent.  He noted the final outpatient visit on March 19 
and his consultation in the hospital on March 24 with the 
subsequent initiation of chemotherapy.  

Finally, Dr. C. entered a note in the chart in July 2000 
wherein he stated that he treated the veteran several years 
earlier.  Initially the veteran had a bone marrow that showed 
a blood dyscrasia compatible with CML.  He was started on 
Hydroxyurea for this.  Subsequently a bone marrow examination 
showed abnormal cytogenetics but no Philadelphia chromosome.  
This ruled out a diagnosis of CML.  He said the veteran had a 
myelodysplastic syndrome, CMML.  He noted that the veteran 
was later hospitalized with a probable evolution of the 
disease to acute myelogenous leukemia.  The veteran received 
standard induction chemotherapy but died soon after the 
treatment was started.  

In April 1997 the appellant submitted a copy of the veteran's 
death certificate.  The certificate reported that the veteran 
died in April 1997 at the Wichita VAMC.  The cause of death 
was listed as respiratory failure due to or as a consequence 
of adult respiratory distress syndrome with an unknown 
etiology.  Final autopsy results were pending.  CML on 
induction chemotherapy was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

In July 1997, the appellant submitted a copy of a June 1997 
VA autopsy report.  The autopsy was conducted in April 1997.  
The report noted that the veteran carried a diagnosis of CML.  
The report contained detailed findings regarding the 
different bodily systems that were examined.  The examiner 
provided the following comment:

The major underlying pathology in this patient is 
chronic myeloid leukemia.  I feel the leukemia 
contributed to the patient's pericardial and 
pulmonary hemorrhage and probably contributed to 
the mucosal hemorrhage of the urinary bladder.  
The enlarged spleen (1025 gm) showed involvement 
by chronic myeloid leukemia and evidence of extra 
medullary hematopoieses.  The cause of death is 
attributed to cardiopulmonary failure with the 
lungs playing the major contributing role.  The 
septal edema suggests hypotension or shock in 
this patient.

VA Autopsy Protocol, dated in June 1997, p. 5.

A letter from the appellant to her Congressman, notes that 
the veteran was first diagnosed with, and treated for 
leukemia on January 31, 1997.  The appellant said that she 
and her husband were first told that it was acute leukemia 
and then told that the disease was CML with chemotherapy and 
a bone marrow transplant as the appropriate course of 
treatment.  She noted that his VA physicians asked the 
veteran if he had a history of cancer in his family and he 
did not.  The veteran was also asked if he had worked around 
herbicides.  He had not, but had served in Vietnam for 
approximately one year.  She stated that a VA physician told 
them that the veteran's leukemia was due to his exposure to 
herbicides in Vietnam and was entering this conclusion in the 
veteran's medical chart.  The appellant also related a 
discussion with another VA physician regarding the specifics 
regarding the diagnosis of the veteran's disease.  Initially 
the disease was believed to be CML but that the results of a 
bone marrow biopsy were negative for what is known as the 
Philadelphia chromosome.  The VA physician told them this 
meant that the leukemia might be CMML.  She said this latter 
diagnosis was confirmed in March 1997 and a course of 
chemotherapy was to be given and another bone marrow biopsy 
was required.  She said that they questioned the need for 
another bone marrow biopsy and questioned which drugs would 
be used for the chemotherapy.  Finally, she stated that she 
wanted the veteran's leukemia to be added to the list of 
diseases related to exposure to dioxin and be granted service 
connection for the veteran's death.

The appellant submitted a statement to the RO, also in July 
1997, in which she contended that the veteran's leukemia was 
not diagnosed in a timely manner.  She also stated that the 
veteran's leukemia had been misdiagnosed and she questioned 
whether he had been given proper treatment.  

The appellant testified at a hearing before RO personnel in 
October 1997.  She acknowledged that all of the veteran's 
treatment for his leukemia had been received at the Wichita 
VAMC and that the records were included in the claims folder.  
She said that she had been contacted by the VA physician that 
originally signed the veteran's death certificate and was 
informed that the death certificate needed to be changed to 
reflect that leukemia was the cause of death.  She said the 
veteran had a BMB on January 31 and that they were originally 
told that the veteran's diagnosis was acute leukemia but 
later this was changed to CML.  The appellant reported that 
the veteran had a second BMB performed on February 6, 1997.  
She testified that the veteran was discharged from the 
hospital that same day, and that no specific therapy was 
started for his leukemia at that time.

After his discharge he continued to see a VA specialist, Dr. 
C., on a weekly basis.  The appellant testified that they 
were informed by Dr. C. on March 12, 1997, that the BMB was 
negative for the Philadelphia chromosome.  She said Dr. C. 
ruled out CML as the type of leukemia.  Dr. C. told them at a 
March 19 appointment that the diagnosis was CMML.  The 
appellant testified about her research on the various 
treatment protocols for leukemia.  She said that a bone 
marrow transplant is used for CML, and that the veteran was 
not able to receive that treatment at the time because he 
would have had to have stopped smoking.  (Transcript p. 7).  
The appellant stated that treatment for CMML consisted of 
chemotherapy, and that this was not started immediately 
because the veteran required a dental evaluation.  She said 
the veteran was also taken off his medication, Hydrea, at 
that time and that he felt better when he was taking the 
Hydrea.  The appellant also reported that Dr. C. also wanted 
to do another BMB on March 19 but did not explain why.  She 
said that, after the March 19 appointment, the veteran felt 
that the VA doctors did not know what he had for a disease.  
No special treatment was started at that point.

The appellant further testified that she brought the veteran 
back to the Wichita VAMC on March 21, 1997, because he was 
feeling bad, and could barely walk.  He was evaluated and 
then admitted.  He was later moved to the intensive care unit 
(ICU) when she was at home.  The appellant noted that the 
veteran was not on chemotherapy at that time.  He had refused 
chemotherapy on March 19 because he felt the drugs were very 
strong and he was not ready to submit to that treatment. 
(Transcript p. 13).  When the appellant was asked which type 
of leukemia caused the veteran's death, she replied she was 
told that it was CML.  She said that the proper treatment for 
CML was a bone marrow transplant.  She further opined that if 
VA had proceeded with that treatment, or had made the right 
diagnosis sooner with the proper treatment, it would have 
possibly prolonged the veteran's life.  The appellant further 
testified regarding the veteran's original period of 
hospitalization in February 1997.  She said a VA doctor came 
into the room and questioned the veteran about a family 
history of cancer and whether the veteran had been exposed to 
pesticides of herbicides.  The veteran did not have a family 
history of cancer but informed the doctor of his service in 
Vietnam.  The appellant said the VA doctor was going to write 
down Agent Orange exposure in the veteran's chart.  She said 
that all of the VA doctors on the veteran's treatment team 
felt that his leukemia was due to exposure to Agent Orange. 
(Transcript p. 16).

In December 1997, the appellant submitted a number of items 
in support of her claim.  One item was an updated copy of the 
death certificate.  The amended death certificate was issued 
in December 1997.  It still listed respiratory failure as the 
immediate cause, due to or as a consequence of adult 
respiratory distress syndrome.  However, CML was also listed 
as a cause, after adult respiratory distress syndrome.  VA 
treatment and hospital records were also submitted.  She 
included an extract of medical literature, which discussed 
what CML is, how it is diagnosed and how it is treated.  She 
included extracts from the published results of a 1996 study 
that specifically addressed leukemia.

In March 1998, the RO received a statement from the Chief of 
Staff of the Wichita VAMC.  The Chief of Staff stated that 
the veteran was neither misdiagnosed nor improperly treated.  
Included with the Chief of Staff's statement were two 
supplemental reviews.  The first was from a quality 
management (QM) specialist nurse, dated in January 1998.  The 
QM specialist noted that two BMBs were obtained, one in 
January and one in February 1997, respectively.  She noted 
that the February 6, 1997, discharge summary noted that the 
examined cells were consistent with CML.  The summary noted 
that the biopsies were obtained to first look for the 
presence of the Philadelphia chromosome which would confirm a 
diagnosis of CML; and secondly to obtain cells for a possible 
bone marrow match as a future course of treatment.  The QM 
specialist reviewed Dr. C's notes from February 6 to March 
19, 1997.  It was noted that the second biopsy did not note 
the presence of the Philadelphia chromosome.  Additional 
comments were made based on medical record entries.  One of 
the specialist's conclusions was that the veteran appeared to 
have received appropriate medical diagnosis and treatment.

The second supplemental review was from Dr. C., and dated in 
February 1998. Dr. C. stated that the veteran was found to 
have a bone marrow malignancy.  The veteran was seen in 
February 1997.  He was given blood transfusions and started 
on Hydroxyurea (Hydrea).  A BMB was done because it was felt 
that the veteran's disease was consistent with CML.  The 
results of the BMB were consistent with CMML, which Dr. C. 
described as an incurable pre-leukemic condition.  He noted 
that the veteran was treated until March 19, 1997, when it 
was noted that his disease had progressed.  He was referred 
for evaluation prior to chemotherapy and placement for a 
Hickman catheter.  The veteran was subsequently admitted to 
the Wichita VAMC on March 22, 1997.  He was started on an 
acute leukemia-type regimen with Daunomycin and Cytarabine 
(ARA-C), but his condition continued to deteriorate and he 
suffered respiratory failure.  He stated that the adverse 
event (death of the veteran) was not preventable and there 
were no errors that led to the adverse event.  He said that 
the root cause of the veteran's death was the veteran's 
leukemia.

The appellant submitted a letter in support of her claim in 
June 1998.  In particular, she said that Dr. C. told her and 
the veteran that treatment for the leukemia was Hydroxyurea, 
which seemed to help the veteran.  She added that Dr. C. 
asked the veteran to stop taking the Hydroxyurea, which was 
prescribed to treat CML.  The appellant said that Dr. C. 
ruled out CML and said that the veteran had CMML, despite the 
entry on the death certificate.  She felt that the 
misdiagnosis of the veteran's leukemia was inaccurate due to 
human error and inaccurate test results.  She again 
questioned Dr. C's diagnosis of CMML and a request for a 
third BMB.  The appellant stated that the veteran's health 
deteriorated after he discontinued taking the Hydroxyurea.  
She concluded by saying that she felt a wrong diagnosis was 
made and this resulted in the wrong treatment being given.  
This, in turn, led to her husband's death when a proper 
diagnosis and proper treatment could have kept him alive 
longer.  

In March 1999, the Board obtained an opinion from the Chief 
of Staff at the VAMC in Tampa, Florida.  The physician noted 
that he had reviewed the claims folder.  He noted that the 
reference to induction chemotherapy on the death certificate 
referred only to a re-initiation of chemotherapy that had 
been temporarily discontinued as part of a plan to refer the 
veteran to a cancer center for an experimental protocol.  He 
noted that Hydrea was discontinued on March 12, 1997, in 
preparation for participation in the protocol, but was 
restarted on March 23, 1997, after the veteran's condition 
deteriorated.  The physician noted that the veteran did not 
respond to his treatment and died in April 1997.  The 
physician opined that the veteran died as a result of his 
neoplastic disease.

The appellant and J.H. presented testimony at a hearing 
convened at the RO on December 7, 2001.  The appellant 
testified that she felt the veteran's medical records showed 
that he complained of his legs feeling like rubber in service 
and that he complained of the same thing at the time he was 
diagnosed with leukemia.  She testified as to her awareness 
of the different diseases that have been shown as linked to 
exposure to Agent Orange, including certain respiratory 
problems, and that the veteran died of respiratory failure.  
The appellant reported how she had to give consent for a 
procedure to drain fluid away from the veteran's heart.  She 
stated the second time this was done did not go well, and 
that VA ruptured the veteran's heart and his left lung 
collapsed.  

The appellant also testified regarding the different 
diagnoses of CML and CMML and how Dr. C. took the veteran off 
of his Hydrea medication even though the veteran felt better 
when he was taking it.  The appellant also testified that she 
was told by one of the VA doctors that the veteran did not 
just have leukemia but had a number of cancers in his body.  
(Transcript p. 8.).  The appellant and J.H. also testified 
that Dr. G., another VA physician, wrote down in the bedside 
chart that the veteran's leukemia was due to exposure to 
Agent Orange.  J.H. said that the veteran had prostate 
problems.  The appellant testified that the veteran had all 
the symptoms of prostate cancer and that he was passing blood 
through his urine.  The appellant acknowledged that there was 
no diagnosis of prostate cancer.  J.H. recounted how the 
veteran had told her that, since his return from Vietnam, 
that his legs had always felt like rubber and that he had 
tried to work out and stay in shape to stay healthy.  

The appellant testified that the autopsy included a third BMB 
that indicated that the veteran's leukemia was CML and not 
CMML.  She opined that if he had continued with his Hydrea 
medication the veteran could have lived another 10 or 15 
years.  The appellant repeated her assertion that a VA 
physician had told them that the veteran had other cancers.  
She said she had never learned what cancers.  She had asked 
for a copy of the Board's consultant report and a copy of the 
veteran's "bed charts" but had never received either. 
(Transcript p. 12). The appellant further testified regarding 
the treatment for the fluid around the veteran's heart and 
her opinion that his urine looked as if there was metal in 
it.  

III.  Analysis

A. DIC-Cause of Death

1. Service Connection on a Direct Basis

The appellant asserts that the veteran's chronic myelogenous 
leukemia was the result of his exposure to herbicides in 
Vietnam. Therefore, she maintains that she is entitled to DIC 
benefits as a result.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  A service-connected disability 
will be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death.  38 C.F.R. § 
3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  In addition, certain chronic diseases, 
including leukemia, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not shown, 
service connection may still be established on the basis of 
38 C.F.R. §3.303(b) if a disease or injury is noted during 
service or during an applicable presumptive period, and if 
competent evidence, either medical or lay, depending on the 
circumstances, relates a present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In this case, the veteran's service medical records are 
negative for any treatment or diagnosis of leukemia.  This 
includes the periods of the veteran's reserve service and his 
active duty service.  The VA treatment records from 1969 to 
1992 are also negative for any treatment or diagnosis of 
leukemia.  There is no indication of the disease until its 
diagnosis in January 1997.  

Upon review of the record there is no evidence of a nexus 
between the veteran's leukemia and service.  Moreover, there 
is no evidence that the veteran's leukemia was manifest to a 
compensable level within one year after service so as to 
satisfy the requirements for service connection on a 
presumptive basis.  See 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  
As noted above, the disease was first diagnosed many years 
after service.  Finally, there is a lack of evidence 
establishing that the veteran's service-connected malaria 
either caused or aggravated his leukemia, or that any fatal 
respiratory distress syndrome or cardiopulmonary failure can 
be traced to military service.  

2. Service Connection Due to Exposure to Herbicides

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met.  See 
38 C.F.R. § 3.309(e) (2005).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
(Parenthetically, as noted above, during the course of the 
appellant's appeal, chronic lymphocytic leukemia (CLL) was 
added to the list of presumptive diseases.  See 68 Fed. Reg. 
59,540-59,542 (Oct. 16, 2003)).  

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam, and thus he is 
presumed to have been exposed to herbicides in Vietnam.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates 
the necessary regulatory changes to reflect the latest 
additions of diseases shown to be associated with exposure to 
herbicides.  

The Board also notes that the Secretary published the latest 
findings of diseases found to be associated with exposure to 
herbicides in May 2003.  68 Fed. Reg. 27,630-27,641 (May 20, 
2003).  Those findings determined that the scientific 
evidence was such to show an association between exposure to 
herbicides and the development of CLL.  The findings further 
discussed any possible association between exposure to 
herbicides and the development of other forms or leukemia.  
The report determined that there was no association between 
the development of acute lymphocytic leukemia (ALL) and/or 
CML and exposure to herbicides.  See 68 Fed. Reg. 27,634-35.  

The appellant has argued that the veteran's leukemia should 
be one of the diseases linked to exposure to herbicides in 
Vietnam, specifically exposure to Agent Orange.  She, and her 
witness at the December 2001 hearing, stated that VA doctors 
told her that the veteran's leukemia was the result of such 
exposure.  They also said that this was written in the 
veteran's chart at the Wichita VAMC.  

Despite the appellant's belief that the veteran's leukemia 
should be one of the presumptive diseases, the Board cannot 
make such a finding on its own.  It is bound by the statutory 
and regulatory provisions that govern the determinations 
regarding such presumptions.  The current state of the 
scientific evidence, and the statutory and regulatory 
provisions governing these presumptive diseases, prohibit the 
Board from granting service connection on such a basis.

In regard to the appellant's assertions that she was told 
that the veteran's leukemia was the result of exposure to 
Agent Orange, she has provided no objective evidence to 
support her assertions.  As noted above, the appellant 
testified in October 1997 regarding this allegation, and she 
also identified a specific VA doctor.  The RO contacted the 
appellant and her attorney in June 2001 and requested that 
she provide evidence that the VA doctor told her the 
veteran's leukemia was caused by exposure to Agent Orange.  
She was also requested to notify the RO if she was unable to 
provide such evidence.  The appellant did not respond, and an 
October 2001 supplemental statement of the case noted that 
the appellant had not responded to the specific request for 
evidence.  The appellant raised the same allegation at her 
December 2001 hearing with the undersigned Veterans Law 
Judge.  Her witness also testified that they were told the 
veteran's leukemia was due to exposure to Agent Orange.  
Unfortunately, no objective evidence was provided to 
substantiate the allegations.  A thorough review of the pages 
of the veteran's medical chart from the Wichita VAMC fails to 
reveal any entry that links his leukemia to exposure to 
herbicides used in Vietnam, to include Agent Orange.  

In this case, the medical and scientific evidence fails to 
show any causal relationship between the veteran's leukemia 
and in-service herbicide exposure.  In the absence of 
competent medical evidence to the contrary, the Board must 
deny the claim.

The appellant and her witness are certainly competent to 
testify as to what they heard, or thought they saw in regard 
to the doctor making a written entry in the veteran's chart.  
However, in the absence of any objective evidence to 
substantiate the allegation, neither is competent to render a 
medical opinion as to the etiology of the veteran's leukemia.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In conclusion, the Board finds that it has not been shown 
that the veteran's leukemia manifested itself within one year 
after service or that it is related to service.  Furthermore, 
leukemia, other than CLL, is not one of the presumptive 
diseases for service connection for exposure to herbicides, 
and there is no objective evidence of record to provide a 
nexus between the veteran's presumed exposure to herbicides 
and the subsequent problem with leukemia.  Accordingly, given 
the remoteness from the veteran's separation from service, 
and because of the lack of medical nexus evidence to support 
the appellant's contention of a relationship between the 
veteran's leukemia first shown in 1997 and his military 
service, the Board finds that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.  



B. 38 U.S.C.A. § 1151

The appellant has argued that she is entitled to DIC benefits 
for the cause of the veteran's death, pursuant to 38 U.S.C.A. 
§ 1151, because the veteran's leukemia was initially 
misdiagnosed.  She claims that such a mistake postponed 
treatment that could have proved beneficial to the veteran 
and allowed him to survive long enough for additional 
treatment measures to be employed.  

With regard to 38 U.S.C.A. § 1151, the Board notes that the 
provision has been amended since August 1997, when the 
appellant filed her claim.  The amendments were implemented 
to preclude benefits in the absence of evidence of VA 
negligence or an unforeseen event.  However, the amendments 
were made applicable only to claims filed on or after October 
1, 1997.  See VAOPGCPREC 40-97 (1997).  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. § 
1151 extant before the enactment of the statutory amendment.  
The version of section 1151 in effect when the appellant 
filed her claim in July 1997 provided, in pertinent part:

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, . 
. . and such injury or aggravation results in 
additional disability to or the death of such 
veteran, . . . [DIC] . . . shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-connected.  

38 U.S.C.A. § 1151 (West 1991).  

Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.  

The regulations implementing 38 U.S.C.A. § 1151 for claims 
received before October 1, 1997, are found at 38 C.F.R. §§ 
3.358, 3.800 (2005).  When a veteran suffers additional 
disability or death as the result of training, hospital care, 
medical or surgical treatment, or an examination by VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  The veteran's physical condition immediately 
prior to the disease or injury upon which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  Compensation will not be payable for 
the continuance or natural progress of diseases or injuries 
for which the hospitalization or treatment was authorized.  
38 C.F.R. § 3.358(b)(2).  Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).  

Here, the veteran was seen at the Wichita VAMC on January 31, 
1997, because of complaints of ill health.  As a result of 
laboratory studies, he was admitted for further evaluation of 
an elevated white blood cell count, a possible indicator of 
leukemia.  Initial results of the various studies, to include 
a BMB, indicated a diagnosis of CML.  The veteran was 
discharged from the hospital to follow a course of outpatient 
treatment for his leukemia, regardless of the specific 
diagnosis.  Cytogenetic testing was pending at that time.

The veteran was seen by Dr. C on February 12.  The veteran 
declined treatment with Hydrea due to his concerns regarding 
side effects.  The drug was eventually started on February 
19.  The appellant reported that the veteran felt better 
while on Hydrea and appears not to understand why Dr. C. 
later discontinued the medication.  The medical evidence is 
clear that the Hydrea was discontinued in order to make the 
veteran eligible for participation in a specific treatment 
protocol.  There is no indication in the record that this was 
done without permission or without advice to the veteran.  

The results of the second BMB did not confirm a diagnosis of 
CML because of the absence of the Philadelphia chromosome.  
However, both VA treating physicians and Dr. C. stated that 
the veteran's symptoms and other laboratory values were 
consistent with a CML-type leukemia.  Regardless of the 
diagnosis, treatment was instituted from the moment of the 
veteran's admission on January 31 and continued up until his 
death in April.  

Upon the veteran's admission to the Wichita VAMC on March 22 
he was restarted on his Hydrea.  He experienced respiratory 
difficulties in the hospital and was intubated.  A 
bronchoscopy was performed for diagnostic purposes.  There is 
no indication of any ill effects from the procedure.  There 
is no evidence of any damage to the lungs or airways caused 
by the bronchoscopy.

The veteran also experienced effusion in the area around the 
heart, the pericardial sac.  Pericardiocenteses was performed 
where fluid was aspirated from the pericardial sac.  There is 
no evidence that the veteran's heart was ruptured or damaged 
in any way from this procedure.  Multiple chest x-rays, CT 
scans of the chest, and an echocardiogram disclosed no 
evidence of a collapsed lung or ruptured heart.  Moreover, no 
such damage was noted on the autopsy report.

A review of the veteran's treatment by the Wichita VAMC staff 
found no evidence of any misdiagnosis or untimely treatment.  
The March 1999 VHA opinion stated that the veteran died as a 
result of his disease.  

The appellant has reported that the veteran had all the 
symptoms of prostate cancer but acknowledged that he had 
never been diagnosed with the disease.  The VA intake form 
noted a complaint of prostate problems; however, the autopsy 
report did not report any abnormalities associated with the 
prostate gland.  The appellant also said that she was told 
that the veteran had a number of other cancers.  The multiple 
doctors' progress notes, procedure reports, discharge 
summaries, as well as the autopsy report provided no 
diagnosis of any other type of cancer involving the veteran.  
Dr. C. made no reference to any other type of cancer 
affecting the veteran and did not record any information from 
the veteran to indicate a history of cancer.

In summary, the veteran suffered from a disease that rapidly 
progressed from its initial diagnosis despite intensive 
efforts to treat it.  Initial diagnosis followed testing of 
bone marrow that, at first, suggested a diagnosis of CML.  
Proper cytogenetic testing was accomplished to determine if 
the Philadelphia chromosome was present.  Initial 
chemotherapy was delayed at the veteran's request.  It was 
thereafter only stopped to prepare the veteran for an 
alternative treatment method.  During his course of 
outpatient treatment, the veteran was closely monitored and 
given multiple transfusions to improve his health.  While an 
inpatient, the veteran was stabilized to a point but 
underwent a rapid deterioration in his health and ultimately 
died from his leukemia.  

The appellant has provided no objective evidence to support 
her contentions.  The medical records clearly document the 
onset of the disease and the treatment until the veteran's 
death.  The difference in whether the leukemia was referred 
to as CML versus CMML appears to have caused no delay in the 
treatment of the veteran.  Moreover, there is no objective 
evidence of record to show that any treatment provided to the 
veteran was incorrect based on whether the diagnosis was CML 
or CMML.  The Wichita VAMC staff review and VHA opinion 
considered that possibility in concluding that the veteran 
died from his disease and that there was no misdiagnosis or 
untimely treatment.  The appellant has been afforded several 
opportunities to provide objective evidence to the contrary 
but has not done so.

Therefore, in view of the foregoing, the Board finds, based 
on the evidence in this case, that the veteran did not suffer 
an additional disability or injury during the course of his 
treatment at the Wichita VAMC that resulted in his death.  
The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of positive and negative evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting benefits under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

Entitlement to DIC benefits on the basis of service 
connection for the cause of the veteran's death is denied.  

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


